Exhibit 1

PROMISSORY NOTE

$1,000,000 August 3, 2006


        FOR VALUE RECEIVED, the undersigned Comvita New Zealand Limited
(“Maker”) hereby promises to pay to the order of Derma Sciences, Inc. (“Payee”)
on February 13, 2007 at the principal office of Payee in Princeton, New Jersey,
United States, or such place as the holder may from time to time designate, the
principal sum of One Million United States Dollars ($1,000,000 USD), together
with interest at the annual percentage rate of two and one half percent (2.5%).

        This Promissory Note may be prepaid in full or in part at any time
without premium or penalty.

        The Maker waives presentment, demand, notice of dishonor and protest,
and agrees to pay all costs of collection, before and after judgment, including
reasonable attorneys’ fees and legal expenses.

        The Promissory Note constitutes the Promissory Note under the Purchase
Agreement dated August 3, 2006, between Maker and Payee, to which Agreement
reference is hereby made for a statement of the terms under which the loan
evidenced hereby was made.

        This Promissory Note is governed by the laws of the State of New Jersey,
United States, and by the federal law in effect therein.

  MAKER:
      COMVITA NEW ZEALAND LIMITED
 
      By: /s/ Brett Hewlett       Brett Hewlett
President and Chief Executive Officer  